department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject continuity_of_proprietary_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y x policyholders certain other entities jurisdiction a jurisdiction b year year year year year year sec_2 through date date date date date date date date b c dollar_figureb to dollar_figurec dollar_figured to dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel issue whether the merger of x into y fails to qualify as a reorganization under sec_368 for lack of continuity_of_interest conclusion issue if the transaction is not a valid tax-free reorganization under sec_368 whether y is entitled to deductions for losses_incurred for the unanticipated adverse development to the loss_reserves assumed by y as part of the x acquisition conclusion facts petitioner claimed deductions for losses_incurred relating to the acquisition of x in each of the taxable years in controversy for year sec_2 through petitioner also claimed deductions relating to the x acquisition for loss adjustment expenses a reserve for unpaid_losses and for net_operating_loss deductions the primary issue is whether the commissioner’s disallowance of these losses expenses relating to y’s year acquisition of x should be sustained respondent’s disallowance of these losses expenses is based on the argument that the merger transaction at issue failed to qualify as a tax-free reorganization under sec_368 for lack of continuity_of_interest if correct petitioner is not entitled to the benefits associated with a tax-free reorganization respondent is also arguing that petitioner is not entitled to claim deductions for losses_incurred for the unanticipated adverse development to the loss_reserves assumed by y as part of the x acquisition x was a mutual_insurance_company organized in jurisdiction a and y was a mutual property and casualty p c insurance_company organized in jurisdiction b on date y acquired x y was licensed to write most lines of p c insurance but generally restricted its coverage primarily to commercial property insurance in addition to the reinsurance agreement entered into by the companies x entered into agreements to reinsure policies written by insurance_companies outside the b these outside agreements entered into by x as a reinsurer were not covered by the reinsurance agreement entered into with the other companies x referred to its reinsurance business transacted outside the system as professional reinsurance by late year due to the drain on the company resulting from x’s professional reinsurance business a decision was made that the company would need to enter a merger or other strategic alliance to avoid bankruptcy in late year x retained a party to provide financial advisory services and a valuation of x as of date this party’s valuation concluded that x's value was between dollar_figureb to dollar_figurec however respondent's valuation expert arrived at a preliminary conclusion that without taking into account adjustments to x's professional reinsurance reserves the actual value of x at the time of the merger was dollar_figured to dollar_figuree respondent's expert gave a preliminary opinion that x was underreserved in year when it came to projecting the professional reinsurance losses of x once this factor is included in the analysis he opined that x was insolvent at the time of its acquisition by y petitioner's counsel indicated that as of date the actual losses generated from x's book of professional reinsurance which was assumed by y following the acquisition of x exceeded dollar_figuref effective date x’s portfolio of assumed reinsurance business was transferred to c had a certain maximum liability limit of premiums_paid up to a maximum of j x’s premium payable to c was k plus additional premiums received by x subsequent to the effective date x remained responsible for additional reinsurance written after the effective date of the agreement with c but prior to the date of the x merger for year sec_2 through y claimed deductions for losses_incurred relating to the x acquisition for year sec_2 through y also claimed deductions relating to the x acquisition for loss adjustment expenses a reserve for unpaid_losses and for net_operating_loss deductions in date the president and ceo of x contacted y and other parties soliciting offers to merge with or acquire the assets and liabilities of x y and the other parties each responded to the solicitation by making offers to acquire x y submitted its proposal to merge with x on date effective as of date x merged into y on date y issued an assumption certificate to each x policyholder the assumption certificate notified each former x policyholder that y had assumed all of the obligations and liabilities of x under its policies and that the insured was now a member of y under the terms of the agreement for merger the members of x who were policyholders on both date and on the effective date of the merger were eligible to one or more cash distributions to be made subsequent to the effective date of the merger specifically the agreement for merger provided for first cash distribution of g and a second cash distribution dependent upon the availability of stop-loss reinsurance with a limit of not less than dollar_figurel covering losses assumed by x under certain pre-merger professional reinsurance contracts the first cash distribution to former x policyholders was made on date in the amount of dollar_figureh no second cash distribution was made to the former x policyholders since the conditions for that distribution were not satisfied issue law a reorganization under sec_368 is defined as a statutory merger or consolidation under sec_1_368-1 a transaction cannot be a reorganization unless there is a continuity_of_interest by the persons who directly or indirectly owned the business_enterprise prior to the transaction this provision reflects the judicially developed doctrine enunciated by the supreme court's requirement in 287_us_462 that the the seller must acquire an interest in the affairs of the purchasing company for the transaction to qualify as a reorganization the court subsequently refined this requirement in 296_us_378 adding that the interest in the purchasing company must be definite and material and represent a substantial part of the value of the thing transferred the purpose of this requirement is to limit tax-free treatment to those transactions that represent a continuation of the investment by the acquired corporation's shareholders in modified corporate form cf sec_1_1002-1 nonrecognition of gain in reorganization assumes new corporate structure is substantially continuation of old still unliquidated in the case of a bankrupt corporation the creditors of the bankrupt corporation may be treated as the former shareholders of the transferor_corporation for purposes of the continuity_of_interest requirement see 315_us_179 in 48_tc_598 mr and mrs scott owned approximately of the stock of norman scott inc nsi and two other corporations houston continental motors ltd continental and river oaks motors inc river oaks all three corporations were engaged in the sale and servicing of foreign automobiles on date continental and river oaks merged under state law into nsi which was the surviving corporation under the terms of the merger the shareholders of continental and river oaks received stock of nsi at the time of the merger continental and river oaks had both ceased acquiring new inventory and both had liabilities in excess of the fair_market_value of their assets the service argued in norman scott that the merger of continental and river oaks into nsi was not a reorganization under sec_368 because continental and river oaks were insolvent on the date of the merger and their stock was therefore worthless under this argument the stockholders of continental and river oaks could not have received a proprietary interest in nsi the tax_court disagreed with the service and held that the merger qualified as a valid reorganization finding that it was sufficient that the scotts received stock of nsi in the merger either as stockholders of continental and river oaks or as creditors of the two insolvent corporations in the court's view a creditor of an insolvent corporation qualifies as having a proprietary interest in the corporation citing 315_us_179 in alabama asphaltic the creditors of the insolvent corporation took steps to enforce their claims the service acquiesced in the result in norman scott agreeing with the holding that the merger of the two insolvent corporations into nsi was a reorganization under sec_368 see gcm date the gcm concurred with the acquiescence the gcm indicates that insolvency alone does not preclude such a merger from qualifying as a reorganization where the shareholders of the insolvent corporation receive a proprietary interest in exchange for the corporation's assets in particular it notes that insolvency does not mean that the shareholders' equity_interest is worthless because the corporation may have prospective value as an ongoing business that is not reflected on the corporation's balance_sheet issue the second issue regarding the deductibility of acquired loss_reserves is relevant only if the transaction is not a valid tax-free reorganization therefore for purposes of this discussion we will assume that the transaction is not a valid tax-free reorganization 1an action on decision dated date was prepared and released and a subsequent gcm dated date agrees with the recommended acquiescence in result but disagrees with the rationale stated in the aod however the acquiescence was apparently not announced in the cumulative bulletin property and casualty insurance_companies are subject_to tax under sec_831 sec_832 provides that taxable_income for such insurers is the difference between gross_income and various deductions including losses_incurred sec_832 provides that losses_incurred means losses_incurred during the taxable_year on insurance contracts computed in part by adding all unpaid_losses outstanding at the end of the taxable_year and deducting unpaid_losses outstanding at the end of the preceding_taxable_year case law supports an argument that as a general matter unanticipated liabilities acquired in a reorganization should be characterized as a cost of the acquisition rather than as a liability 483_f2d_209 9th cir case law also supports an argument that the same result occurs in the specific context of subchapter_l at issue in this case ie that loss_reserves acquired from an insolvent insurer should be characterized as a cost of the acquisition rather than as a liability 427_f2d_137 6th cir aff’g 51_tc_765 case development litigation hazards and other consideration sec_2 -9- -10- -11- if you have any further questions please call deborah a butler assistant chief_counsel by ____________________ arturo estrada acting chief corporate branch
